Citation Nr: 1606284	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for osteoarthritis with partial anterior cruciate ligament tear of the left knee. 
 
2.  Entitlement to an evaluation in excess of 10 percent for left knee instability, from the initial grant of service connection. 
 
3.  Entitlement to an initial compensable evaluation for surgical scar of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 2001. 

These matters initially came before the Board of Veterans' Affairs (Board) on appeal from a November 2008 RO decision which denied, in part, an increase in the 10 percent evaluation then assigned for osteoarthritis of the left knee.  By rating action in January 2010, the RO assigned an increased rating to 40 percent for the left knee disability and awarded a separate 10 percent rating for instability of the left knee; each effective from December 21, 2007, the date of receipt of the Veteran's claim for increase.  38 C.F.R. § 3.400(o)(2). 

By rating action in August 2013, the RO granted service connection for left knee surgical scars and assigned a noncompensable evaluation, effective from July 12, 2008.  The RO also granted a temporary total rating for convalescence following surgery, effective from September 19, 2012, and reinstated the 40 and 10 percent evaluations assigned for osteoarthritis and instability, respectively, of the left knee.  The Board remanded the issues on appeal for additional development in December 2013.

In September 2014, the Board denied entitlement to an increased rating for osteoarthritis with partial anterior cruciate ligament tear of the left knee; denied entitlement to a higher initial rating for left knee instability; and, denied entitlement to a higher initial rating for left knee surgical scars.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a joint motion for remand.  These matters were remanded in June 2015.



FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by pain, swelling and limitation of motion; functional limitation due to pain, weakness, incoordination, fatigability, repetitive use or during flare-ups commensurate with the criteria for a higher evaluation based on limitation of motion not demonstrated. 
 
2.  The Veteran's left knee disability is manifested by frequent episodes of locking, pain, and effusion into the joint.  

3.  The Veteran's left knee disability is manifested by mild instability without moderate recurrent subluxation or lateral instability.  
 
4.  The Veteran's left knee surgical scars are manifested by six well-healed, barely visible linear scars; three 5-mm in length and three old, well-healed, barely visible linear scars, 10-mm in length which were not deep, adherent to the underlying tissue, unstable, tender or painful, and do not cause any functional limitation. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for osteoarthritis with partial anterior cruciate ligament tear of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code (DC) 5261 (2015). 

2.  The criteria for a separate 20 percent evaluation for locking, pain, and effusion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5258 (2015). 
 
3.  The criteria for an initial evaluation in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, including Diagnostic Code 5257 (2015). 
 
4.  The criteria for an initial compensable evaluation for left knee surgical scars have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Part 4, including Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records (STRs) and VA and private medical records have been obtained and associated with the virtual folders.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history and provided comprehensive and rational explanations for the conclusions reached. 

Further, neither the Veteran nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal. 

Finally, the case has been subject to prior Board remands.  The AMC completed all of the requested actions, including obtaining VA examinations to determine the severity of the Veteran's service-connected left knee disability, and associated all available VA treatment records with the virtual folders.  Accordingly, the Board finds that the RO/AMC has substantially complied with the remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal. 


Increased Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. 


Left knee disability

The Veteran contends that she has chronic left knee problems daily and believes that her knee disability is more severe than is reflected by the 40 and 10 percent evaluations currently assigned. 

In the instant case, the Veteran has been assigned two separate evaluations for her left knee disability, which contemplates the degree of residual impairment associated with the disability.  The Veteran was assigned a 40 percent evaluation under Diagnostic Code (DC) 5261 for limitation of motion (extension), and a 10 percent evaluation under DC 5257 for instability and subluxation. 

Thus, the question to be resolved in this case is whether the Veteran is entitled to an evaluation in excess of 40 percent for arthritis/limitation of motion of the left knee, and in excess of 10 percent for recurrent subluxation or lateral instability of the left knee. 

The Veteran was examined by VA four times during the pendency of this appeal, including in July 2008 and September 2012 (fee basis examinations) and April 2014 and November 2015 (VA examinations).  The evidence also includes numerous VA and service department outpatient records for treatment from 2001 forward. 

On VA fee basis examination in July 2008, the Veteran complained of chronic pain, weakness, stiffness, swelling and giving way of the left knee, and said that her knee pain was aggravated by physical activity and relieved by rest, medication, ice and a brace.  The Veteran reported that she can function with medication during periods of pain.  On examination, there was no signs of edema, effusion, weakness, redness, heat or guarding of movements.  There was no subluxation, locking, genu recurvatum or crepitus.  Forward flexion of the knee was to 100 degrees with pain beginning at 80 degrees and extension was to 30 degrees with pain beginning at 40 degrees.  There was slight instability of the anterior and posterior cruciate ligaments, and the medial and lateral collateral ligaments were normal.  The examiner indicated that there was some joint function impairment after repetitive use due to pain, fatigue and lack of endurance, but that it did not cause any additional range of motion loss. 

As indicated in the December 2013 remand, the Board found that the September 2012 VA fee basis examination was inadequate and did not fully address the question of residual functional impairment in the left knee.  The pertinent objective findings showed flexion from zero to 60 degrees and extension limited to 10 degrees.  The examiner indicated that there was additional functional impairment on repetitive motion, but did not express that in terms of additional degrees of loss of motion.  The examiner indicated that he was unable to assess joint stability and noted that the Veteran was scheduled for arthroscopic surgery in two days.  The report noted that there were three surgical scars measuring 1 by 1-cm, 1.5 by 1-cm, and 1 by 0.5-cm.  The examiner did not provide any additional description of the scars. 

When examined by VA in April 2014, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the clinical findings on examination.  The Veteran reported chronic left knee pain, particularly on any prolonged standing or walking, and said that she is allowed to work at home on days when her knee symptoms flare-up, which she estimated was about six times a month.  She reported swelling in the knee about three times a week.  On examination, flexion was to 85 degrees with pain beginning at 50 degrees, and extension was limited to 35 degrees with pain beginning at 40 degrees.  Forward flexion was to 80 degrees after repetitive motion, and there was no additional limitation of extension after repetitive motion.  Muscle strength was 4/5 in the left leg, anterior instability was 1+, and posterior and medial-lateral stability was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that there was additional functional impairment of the knee on repetitive motion, but no additional range of motion loss due to pain, lack of endurance, fatigability, weakened movement or incoordination other than described in the report, and that it would be speculative to attempt to estimate any additional functional loss during flare-ups. 

There were two well-healed, barely visible linear arthroscopic scars on the anterior medial joint line measuring 5-mm in length, and one 5-mm linear scar on the upper proximal mid patellar region.  There were three old well-healed, barely visible, linear arthroscopic scars on the anterior lateral joint line measuring 10-mm in length.  There was no redness or drainage and the scars were not adherent to the underlying tissue.  The anterior medial scars were sensitive to pressure when rubbed or palpated, but were not painful or unstable. 

On examination in November 2015, the Veteran complained of pain, swelling, and buckling causing her to fall.  She reported that the pain is there all the time and is worse on prolonged walking and standing.  She reported being unable to do prolonged walking, or going up and down the steps.  She reported flare-ups on walking and doing steps.  She cannot exercise.  She is able to perform day-to-day activities most of the time except when the knee is painful.  Flexion was from 0 to 90 degrees, and extension was from 90 to 0 degrees.  Flexion exhibited pain and there was evidence of pain with weight bearing.  There was moderate tenderness over the medial and lateral joint line.  She was able to perform repetitive use testing without any additional functional loss or range of motion after three repetitions.  The examiner found no ankylosis.  The examiner noted no history of recurrent subluxation and a slight history of lateral instability.  On joint stability testing, there was no joint instability.  Anterior instability, posterior instability, medical instability, and lateral instability were all normal.  The examiner also noted that the Veteran was clearly seen exaggerating her symptoms i.e. jumping off the chair while just touching her knee and observed bending her knee more than 90 degrees during the examination (more than while taking range of motion measurements).  The examiner noted frequent episodes of joint pain and effusion affecting the left side.  The examiner, again, reiterated that the Veteran was clearly exaggerating her symptoms and was seen to have more range of motion while sitting than measured during testing.  The examiner also noted that it would be speculative to say how much functional loss would occur during flare-ups, but noted that she had functional range of motion and muscle strength in her left knee to be able to carry out all activities of daily living.  

The evidentiary record includes numerous VA and service department records showing treatment and physical therapy for left knee problems from and thereafter.  The Veteran's complaints and the clinical findings on those reports were not significantly different than was reported on the VA examinations discussed above. 

Under DC 5261, for limitation of extension, provides for a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71, DC 5261. 

DC 5260, limitation of flexion of a knee warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71, DC 5260. 

The normal range of motion for a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

An evaluation in excess of 40 percent for knee impairment under DC 5261, based on limitation of motion requires extension limited to 45 degrees or more.  Here, the most severe limitation of extension shown on any of the medical reports of record was to 35 degrees.  The Veteran did not demonstrate a limitation of flexion to 45 degrees or less at any time during the pendency of this appeal.  Thus, a higher evaluation based on limitation of extension or a separate compensable rating for limitation of flexion under the above cited rating codes is not warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Concerning the 10 percent evaluation assigned for left knee instability, in order to receive a higher evaluation under DC 5257, the Veteran would have to demonstrate recurrent subluxation or lateral instability to at least a moderate degree.  Here, the clinical findings showed no evidence of subluxation and no more than slight instability.  Specifically, the Veteran was shown to have slight instability of the anterior and posterior cruciate ligaments when examined in July 2008, and slight laxity (1+) of only the anterior cruciate ligament when examined by VA in April 2014.  There was no instability of the medial and lateral collateral ligaments on either examination.  As detailed, the November 2015 VA examination did not show any objective findings of instability but noted a history of slight instability.  Absent objective evidence of instability or subluxation to a moderate degree, there is no basis for the assignment of a higher rating under DC 5257. 

The Board has determined that a separate 20 percent rating is warranted pursuant to Diagnostic Code 5258 contemplating dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The Board is cognizant of 38 C.F.R. § 4.14, which stands for the proposition that an evaluation of the same disability under various diagnoses is to be avoided.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board has assigned this separate rating in light of the Veteran's reports and objective findings of history of meniscectomy with meniscal tear with ongoing locking, pain, and effusion.  Such symptomatology is not contemplated in the ratings assigned for her limitation of extension/arthritis or her instability.  

With regard to the other potentially applicable rating codes, DC 5256 provides a higher rating for ankyloses of the knee; however, ankylosis of the knee joint has not been shown.  DC 5262 allows for evaluations ranging from 10 to 40 percent for tibia and fibular impairment when there is nonunion with loose motion requiring a brace or malunion with knee or ankle disability; however, tibia and fibular impairment has not been shown.

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this regard, while the Veteran was reported to have some joint function impairment after repetitive use due to pain, fatigue and lack of endurance when examined in July 2008, the examiner indicated that it did not result in any additional limitation of motion, in terms of degrees of additional loss of motion.  Similarly, while flexion was decreased by five degrees after repetitive movements on examination in April 2014, flexion was still possible to 80 degrees, and there was no additional limitation of extension.  As detailed, the November 2015 VA examination report showed flexion to 90 degrees, and extension from 0 to 90 degrees.  There was no additional limitation of motion on repetition, and the examiner commented that she was exaggerating her symptoms.  As the additional functional impairment was not commensurate with the criteria for a separate compensable evaluation based on limitation of flexion, or for an evaluation in excess of 40 percent under the rating criteria for limitation of extension, there is no basis for the assignment of a higher evaluation based on limitation of motion in the left knee.  That is, with actual range flexion to 85 degrees on examination in April 2014, and to 80 degrees after repetitive movement, the 5 degrees loss would not satisfy the criteria for a compensable evaluation under DC 5260. 

The objective findings from the VA examinations during the pendency of this appeal do not show a limitation of flexion to 45 degrees or extension limited to 45 degrees, or more than mild instability of the left knee.  Per this decision, the Veteran is receiving the maximum rating assignable per DC 5258.  The outpatient notes showed that the Veteran was seen for knee pain periodically, but did not include any specific clinical findings to support a higher evaluation based on functional loss of use.  The Board recognizes that the Veteran has knee pain on a daily basis.  However, the medical reports simply do not show any additional functional loss of use due to pain or on repetitive use of the left knee to a degree commensurate with the criteria for an evaluation in excess of the 40, 10, and 20 percent evaluations currently assigned.  Therefore, the Board finds that the overall level of functional impairment is adequately compensated by the evaluations currently assigned. 

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the left knee does not suggest that she has sufficient symptoms at any time during the pendency of this appeal, so as to warrant the assignment of an evaluation in excess of the 40 and 10 percent evaluations currently assigned; however, as detailed, the Board finds that a separate 20 percent rating is warranted to compensate her for locking, effusion, and pain affecting the cartilage.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

Left knee scars

Initially, it should be noted that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008). 

In this case, the Veteran filed her claim in January 2008, prior to the amendment to the rating criteria, and she has not requested a review under the new criteria.  As such, her pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008. 

A noncompensable evaluation has been assigned to the Veteran's surgical scars on the left knee under DC 7805, which directs that scars are to be rated on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (2008). 

Other potentially applicable rating codes include DC 7801, 7802, 7803, and 7804.  DC 7801 governs the evaluation of scars other than on the head, face, or neck, that are deep or that cause limited motion.  A 10 percent disability evaluation is for assignment for an area or areas exceeding 6 square inches.  A 20 percent disability evaluation is contemplated for an area or areas exceeding 12 square inches. 

Under DC 7802, a 10 percent disability evaluation is assigned for scars other than on the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches or greater.  A 10 percent disability evaluation represents the maximum schedular rating available under DC 7802. 

Under Diagnostic Code 7803, a 10 percent evaluation is warranted for superficial, unstable scars.  Likewise, a 10 percent evaluation is also warranted under DC 7804, for superficial scars that are painful on examination. 

Here, the clinical findings concerning the left knee scars showed that they were essentially asymptomatic.  The six, barely visible, well-healed, linear arthroscopic scars were not adherent to the underlying tissue and did not cause any limitation of motion.  The three recent surgical scars were 5-mm in length, and the three older scars measured 10-cm in length.  While the two anterior medial scars were reported to be "sensitive" when palpated or rubbed, the examiner in April 2012, indicated that were not tender or painful.  The November 2015 VA examination report reflects scars that are very small, superficial, non-adherent, non-tender, and do not cause any functional limitation.  

Based on the objective findings from the medical reports of record, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's left knee surgical scars.  The evidence showed that, individually or collectively, the scars do not encompass an area exceeding six square inches (39 square centimeters), are not shown to be superficial and unstable (DC 7803) or objectively demonstrated to be tender and painful (DC 7804), and do not cause limited motion (DC 7805).  Thus, a compensable evaluation is not warranted for the left knee surgical scars under these or any other potentially applicable diagnostic codes associated with scars and their residual effects.  See 38 C.F.R. § 4.118 (2008). 

Applying the appropriate diagnostic codes to the facts in this case, the objective assessment of the Veteran's present impairment from the left knee surgical scars does not suggest that she has sufficient symptoms so as to a warrant a compensable evaluation.  Accordingly, an increased evaluation for the left knee surgical scars is denied. 

Additional considerations

If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of a higher evaluation on an "extra-schedular" basis will be considered.  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

For the reasons discussed above, the Board finds that the residuals of the Veteran's left knee disabilities are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disabilities are unusual or exceptional.  The schedular rating criteria adequately contemplates the degree of impairment caused by the Veteran's left knee disability, and provides for higher evaluations for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.   

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran is employed full-time and reported at the April 2012 VA examination, that she can work from home on those days when her knee symptoms flare-up.  The November 2015 VA examination report reflects that she is employed in an administrative-type capacity and sits at a desk.  While the Veteran's left knee would have some negative effect on her employment, it does not render her unemployable, nor does she contend otherwise.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted. 


ORDER

Entitlement to an evaluation in excess of 40 percent for osteoarthritis with partial anterior cruciate ligament tear of the left knee is denied.

Entitlement to a separate 20 percent rating for locking, pain, and effusion of the left knee is granted.

Entitlement to an evaluation in excess of 10 percent for left knee instability is denied.

Entitlement to a compensable evaluation for surgical scar of the left knee is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


